EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10 is hereby amended to depend from claim 1.
Claim 20 is hereby amended to depend from claim 15.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach the ICD is configured such that all second memory electronic structures constituting the second capacitive cells, including at least a cell source region, a cell drain region and a floating gate, are shared in common with: 1) first memory electronic structures constituting said first capacitive cells; and/or 2) other transistor structures for field effect transistors (FETs) situated on the ICD substrate.
Specifically, both Beugin (US 2010/0227467) and Power (US 2010/0038696) teach a first memory portion (10, [0012] - [0013] and 1000A, [0010] – [0012], respectively) including a first array of first capacitive cells (obvious that more than one memory cell is fabricated at a time) and having a first oxide thickness (100, [0017] and 222, [0016], respectively); and second HV capacitive cells (20, [0012] – [0013] and 1000B, [0010] – [0012], respectively) also in an array and having a second, thicker oxide (120, [0024] and 224, [0020], respectively).
Power and Beugin teach the first and second portions/cells are electrically connected, they do not teach all second memory electronic structures constituting the second capacitive cells, including at least a cell source region, a cell drain region and a floating gate, are shared in common with: 1) first memory electronic structures constituting said first capacitive cells; and/or 2) other transistor structures for field effect transistors (FETs) situated on the ICD substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/28/21